Citation Nr: 0607812	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for remarried widow of veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1952 until 
his death while on active duty in May 1957.  The appellant is 
the remarried widow of the veteran.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.  A Board 
hearing was held at the RO in May 2005.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1953.

2.  The appellant's marriage to the veteran was terminated by 
his death in May 1957, and the appellant was subsequently 
awarded DIC benefits.

3.  The appellant remarried in August 1958 and has been 
married to the same spouse ever since.

4.  At the time of her remarriage, the veteran was under the 
age of 57 years.

5.  The appellant's DIC benefits were terminated at the time 
of her remarriage. 


CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 103 (2004); 38 C.F.R. §§ 3.50, 3.55 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in July 1953; the 
veteran died in May 1957 while on active duty.  The appellant 
subsequently received DIC benefits, which were terminated 
upon her remarriage in August 1958.  At the time of her 
remarriage, the appellant was under 57 years old.  The 
appellant is still currently married to the same spouse.  The 
appellant is claiming that her DIC benefits should be 
restored based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  Id. at (d)(5).

An individual, whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period of the enactment of this amendment.  See Pub. L. No 
108-183, 117 Stat. 2653 (2003).

The appellant did submit such an application.  Nevertheless, 
it is clear that the appellant was under the age of 57 when 
she remarried.  The appellant has not tried to claim 
otherwise.  Therefore, this amendment is not applicable to 
her.  The amendment clearly and unambiguously states that the 
remarriage must take place after age 57.  The Board notes 
that legislation is pending that would reduce the age 
requirement to 55; however, if enacted, this legislation 
would still not be applicable to the appellant.  H.R. 1462, 
109th Cong.(2005).

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband.  
However, unfortunately, the Board has no option but to decide 
this case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


